DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner thanks Applicant for amending the title to be more descriptive, however the title is still sufficiently generic that it is of very little informative value to one of ordinary skill in the art. The title is more vague than that of prior art (see Background section of present application) and would not guide the artisan whether the document merits further review).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0033730).

Kim shows an inspection apparatus, comprising:
a light generator that generates a light (laser [0284]);
a polarized laser beam may be used or a polarizer or the like may be used on a path of a laser beam to polarize the laser beam” [0284]);
a polarization interferometer (e.g. Fig 1; light is polarized as taught by para. [0284]) that splits the linearly polarized light into a first light and a second light (“polarizing beam splitter may be used as a beam splitter” [0284]) and that causes the first light and the second light to have spatial phase difference information (e.g. [0093], [0250]); 
a second linear polarizer (“analyzer” would be known by one of ordinary skill in the art to be a linear polarizer. [0284]) that receives the first light and the second light passing through or reflecting on a measured object and that linearly polarizes the first light and the second light to produce an interference image pattern with a spatial carrier frequency including anisotropic information of the measured object; and 
an image sensing module (“optical imaging system” [0029],[0284]) that captures the interference image pattern from the second linear polarizer.

With respect to claim 2, the polarization interferometer includes: a polarizing beam splitter (“a polarizing beam splitter may be used as a beam splitter” [0284]) that splits the linearly polarized light into the first light and the second light and that has a first surface (30) and a second surface (35, 90, 95) on which the first light and the second light are respectively incident, the first and second surfaces being adjacent to each other; a first mirror (30) on the first surface; and a second mirror (90, 95“a reflective structure may be provided in front of or in the rear of the objective lens 25 to refract the interrogating beam.” [0086]) on the second surface.

A reflector or a beam splitter may be inclined or a wedge may be installed on a path of a reference beam or an interrogating beam to incline an optical axis of the reference beam or the interrogating beam” [0251].

With respect to claim 5, there would be a first non-polarizing beam splitter (105; Fig. 1) between the first linear polarizer (“a polarized laser beam may be used or a polarizer or the like may be used on a path of a laser beam to polarize the laser beam” [0284]) and the polarizing beam splitter (“Also, a polarizing beam splitter may be used as a beam splitter” [0284]).

With respect to claim 6, there is a second non-polarizing beam splitter (125) between the first non-polarizing beam splitter and the measured object.

With respect to claim 7, the second linear polarizer is disposed on the output side of the second non-polarizing beam splitter.

With respect to claim 8, the apparatus comprises a collimating lens that receives and collimates the light from the light generator [0030].

With respect to claim 9, the apparatus comprises a light-receiving lens (40) between the second linear polarizer and the image sensor.



With respect to claim 11, see discussion for claim 2.

With respect to claim 13, the polarization interferometer includes: a polarizing beam splitter (“a polarizing beam splitter may be used as a beam splitter” [0284]).

With respect to claim 14, there would be a first non-polarizing beam splitter (105; Fig. 1) between the first linear polarizer (“a polarized laser beam may be used or a polarizer or the like may be used on a path of a laser beam to polarize the laser beam” [0284]) and the polarizing beam splitter (“Also, a polarizing beam splitter may be used as a beam splitter” [0284]).

With respect to claim 15, the light is monochromatic light that is shifted in time (i.e. chirped. [0068]).

With respect to claim 16, Kim shows as discussed with claim 1 above:
linearly polarizing a light  (“a polarized laser beam may be used or a polarizer or the like may be used on a path of a laser beam to polarize the laser beam” [0284]);; 
splitting the linearly polarized light into a first light and a second light by a polarization interferometer  (“polarizing beam splitter may be used as a beam splitter” [0284]); 
A reflector or a beam splitter may be inclined or a wedge may be installed on a path of a reference beam or an interrogating beam to incline an optical axis of the reference beam or the interrogating beam” [0251]); 
radiating a measured object (5) with the first light and the second light that have the spatial phase difference; 
receiving and linearly polarizing (“analyzer” would be known by one of ordinary skill in the art to be a linear polarizer. [0284]) the first light and the second light from the measured object; and
capturing (“optical imaging system” [0029],[0284]) an interference image pattern of the measured object from the linearly polarized first and second lights.

With respect to claim 20, the light generator is a tunable laser capable of wavelength modulation (“the laser generator 10 may have a ring laser structure to connect a filter such as a tunable Fabry-Perot filter to a gain medium such as an erbium-doped fiber amplifier or a semiconductor optical amplifier having a wide wavelength area through an optical fiber” See [0068]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Lega et al. (US 7,046,371).
De Lega shows an inspection apparatus, comprising:
a light generator that generates a light (110);

a polarization interferometer (170) that splits the linearly polarized light into a first light and a second light and that allows the first light and the second light to have spatial phase difference information (181); 
a second linear polarizer (104, 121) that receives the first light and the second light passing through or reflecting on a measured object and that linearly polarizes the first light and the second light to produce an interference image pattern with a spatial carrier frequency including anisotropic information of the measured object; and 
an image sensing module (190) that captures the interference image pattern from the second linear polarizer.

With respect to claim 2, the polarization interferometer includes:
a polarizing beam splitter (179) that splits the linearly polarized light into the first light and the second light and that has a first surface and a second surface on which the first light and the second light are respectively incident, the first and second surfaces being adjacent to each other; 
a first mirror on the first surface (172, 173); and
a second mirror on the second surface (174, 175).

Claim(s) 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makosch et al. (US 4,298,283).
Makosch shows an inspection method (Figure 1), comprising:
linearly polarizing a light (1); 

causing, by the polarization interferometer (Figs. 1-3) , the first light and the second light to have a spatial phase difference (see difference in pathlength of the two beams due to birefringence (5) thus having a phase difference); 
radiating a measured object (6) with the first light and the second light that have the spatial phase difference; 
receiving and linearly polarizing (10) the first light and the second light from the measured object; and
capturing (11) an interference image pattern of the measured object from the linearly polarized first and second lights.

With respect to claim 17, the light is a monochromatic light (Abstract; Makosch requires that either the wavelength or polarizations be different thus anticipates the wavelength being monochromatic so long as the two beams have a different polarization); 

With respect to claim 18 the first light and the second light are a P-polarization wave and an S-polarization wave, respectively (the beams have linear orthogonal polarizations and thus are S and P polarized; col. 4. ll. 21-26).

With respect to claim 19, the interference image pattern is captured in a snapshot mode each trigger, col. 7, ll. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kudenov et al. (US 9,442,015).
Kudenov shows an inspection apparatus (e.g. Fig. 1), comprising: 
a light generator that generates a light (inherent since something must produce light or obvious to use light source 1706 in order to generate the light); 
a first linear polarizer that linearly polarizes the light (input light 116 has both vertical and horizontal polarizations and thus would need a linear polarizer or it would be obvious to use linear polarizer 1712 in order to linearly polarize the light); 
a beam splitter (100 or 102) that splits the linearly polarized light into a first light and a second light and that has a first surface (105) and a second surface (107) on which the first light and the second light are respectively incident, the first and second surfaces being adjacent to each other; 
a first mirror (104) and a second mirror (106) respectively on the first surface and the second surface; 
a second linear polarizer (131) that receives and linearly polarizes the first light and the second light from the beam splitter; and


With respect to claim 13, the beam splitter is a polarizing beam splitter (102).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 3 and 11 above.
Kim shows all the elements as discussed above for claims 3 and 11 but does not explicitly show the angle to be 0.02 degrees to 0.1 degrees. The claimed angle would be obvious optimization since the angle controls the spatial carrier frequency where too high a frequency makes it difficult to distinguish between each fringe and too low a frequency provides no fringes or so low a frequency it is of little measurement value. 

Response to Arguments
Claim Interpretation
	The limitation drawn to the image sensing module (image senor) is not interpreted under 35 U.S.C. 112(f) in light of the amendment.

Claim Rejection-35 U.S.C. 112(b)
	The limitation drawn to the image sensing module is not interpreted under 35 U.S.C. 112(f) in light of the amendment.

Claim Rejection-35 U.S.C. 102/103
Applicant argues on page 11 that the claims distinguishes from the prior art in that the polarized waves are transmitted through the object rather than reflected from the surface of the object. In response, it is noted that this feature is not required in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 1
  	Applicant argues Kim does not show a polarization interferometer causing the first light and second light to have spatial phase difference information because it is the reflector (30) that causes the spatial frequency rather than beam splitter 20. The Examiner respectfully disagrees. As an initial matter, it is noted that claim 1 is directed to structure and Applicant’s argument does not identify the structural difference between claim 1 and Kim, not that Kim does not disclose a polarization interferometer, and nor that the claimed result of a spatial carrier frequency is not produced. Rather, Applicant argues which element gets credit for the produced result of a spatial frequency. The Examiner submits that it is the combination of all the elements that causes the spatial frequency and cannot be attributed to only a single element (i.e. reflector 30) that produces the result of a spatial frequency. The reflector 30 does what a reflector would normally do, that is reflect light. But not for the reflector 30, the reference beam would not be reflected back to combine with the interrogating beam to form the interference beam having a spatial carrier frequency. But not for the polarizing beam splitter, there would not be a reference beam and an interrogating beam. But not for the laser, there would not be a beam for the polarizing 
	With regards to De Lega, Applicant’s arguments are similar to that for Kim, and for that reason, the Examiner’s response is the same.

Claim 11
  	Applicant argues Kudenov does not show a beam splitter that splits the linearly polarized light into a first light and a second light and that has a first surface and a second surface on which the first light and the second light are respectively incident. The Examiner respectfully disagrees. Applicant’s characterization of the reflected flux (i.e. the counter-propagating flux) is not complete. The Examiner agrees that the reflected flux is directed to lens 118, but Applicant fails to recognize that the flux having been directed to lens 118, is then incident on reflective surface 104. Therefore the reflected light is incident on surface 104 and the transmitted light is incident on surface 106. Therefore the Examiner submits that Kedenov’s beam splitter splits the linearly polarized light into a first light and a second light and that has a first surface and a second surface on which the first light and the second light are respectively incident.

Claim 16
  	Applicant argues that it is the examined surface which produces the phase difference in Makosh and not the polarization interferometer as claimed. The Examiner submits the phase difference in Makosh would not be made but for the polarization interferometer. Because the polarization interferometer is used on the examined surface and thereby producing the phase 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886